352 F.2d 1023
James F. ARMSTRONG, Appellant,v.Alec W. BROWN and Lester J. Gendron, et al., Appellees.
No. 20064.
United States Court of Appeals Ninth Circuit.
Nov. 15, 1965.

James F. Armstrong, in pro. per.
Roy E. Wolfe, County Counsel, Medera County Gov.  Center, Madera, Cal., for appellees.
Before BARNES, HAMLEY and JERTBERG, Circuit Judges.
PER CURIAM.


1
The order dismissing the complaint in this Civil Rights Act damage suit, without leave to amend, is reversed and remanded for the same reasons which have required reversal and remand of Armstrong v. Rushing, 9 Cir., 352 F.2d 836, decided today.